     Case 2:18-cv-00293-KJD-DJA Document 102 Filed 01/12/21 Page 1 of 5



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    RICKEY A. BROUSSARD, derivatively on                 Case No. 2:18-cv-0293-KJD-DJA
      behalf of Nominal Defendant WYNN
 8    RESORTS, LIMITED,                                        ORDER DENYING MOTION TO
                                                                      INTERVENE
 9                                            Plaintiff,
10              v.
11    JOHN J. HAGENBUCH, RAY R. IRANI, JAY
      L. JOHNSON, ROBERT J. MILLER, JR.,
12    ALVIN A. SHOEMAKER, KIMMARIE
      SINATRA, J. EDWARD VIRTUE, D. BOONE
13    WAYSON, and STEPHEN A. WYNN,
14                                         Defendants.
15          Before the Court is both parties’ Joint Stipulation of Dismissal with Prejudice (#94). Also
16   before the Court is Intervenor Gaj’s Motion to Intervene for Purposes of Seeking Modification of
17   Dismissal Order (#95). Defendants responded in opposition (#96/97) to which Intervenor replied
18   (#100). The stipulation to dismiss would dismiss Gaj’s claims in a related suit, Gaj v. Wynn, No.
19   2:19-cv-00505-KJD-DJA. As such, Gaj seeks to modify the dismissal order to ensure his claims
20   survive.
21          I.       Factual and Procedural Background
22          In January 2018, news reports surfaced outlining Stephen Wynn’s (“Wynn”) “sexual
23   misconduct.” (#97, at 3). At the time, Wynn was the CEO of Wynn Resorts. Id. According to the
24   reports, Wynn had entered into a secret settlement with a former employee in 2005 for $7.5
25   million to keep his behavior quiet. Id. On February 15, 2018, with the knowledge of Wynn’s
26   behavior now public, Plaintiff Rickey Broussard (“Broussard”) brought a derivative action in
27   federal court against the board members on behalf of Wynn Resorts. Id. Other shareholders also
28   filed derivative actions and Broussard’s suit was appointed the Lead Action of the consolidated
     Case 2:18-cv-00293-KJD-DJA Document 102 Filed 01/12/21 Page 2 of 5



 1   cases. Id. Alternatively, in state court, similar derivative actions followed and were eventually
 2   consolidated. Id. at 4–5. The parties in the state court action reached a $90 million settlement and
 3   presented it to the court for approval. Id. at 7–8.
 4          Intervenor Dustin Gaj (“Gaj”) had his own pending derivative action against the
 5   corporation and objected to the state court settlement. Id. at 10. Gaj asked the court to carve his
 6   claims out of the settlement so they would not be dismissed and to allow him to seek attorney
 7   fees. Id. at 10. After considering Gaj’s argument, the state court rejected Gaj’s objection to the
 8   settlement and approved the settlement. Id. Gaj opted not to intervene in the state court action to
 9   appeal the settlement. Id. at 11. Instead, Gaj filed this motion to intervene to object to the
10   stipulation of dismissal, based on the state court settlement. Id. at 11–12.
11          II.     Legal Standard
12          The Federal Rules of Civil Procedure govern two types of intervention: intervention of
13   right and permissive intervention. FED. R. CIV. PRO. 24. Any party seeking intervention of right
14   that does not have a federal statutory right to intervene must meet four requirements:
             (1) the applicant must timely move to intervene; (2) the applicant must have a
15
             significantly protectable interest relating to the property or transaction that is the
16           subject of the action; (3) the applicant must be situated such that the disposition of
             the action may impair or impede the party’s ability to protect that interest; and (4)
17           the applicant’s interest must not be adequately represented by existing parties.
18   Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998). All four requirements “must be
19   satisfied to support a right to intervene.” Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir.
20   2003). Permissive intervention is granted upon timely motion to a party who “is given a
21   conditional right to intervene by federal statute” or who “has a claim or defense that shares with
22   the main action a common question of law or fact.” Id. at 24(b)(1). Courts are “guided primarily
23   by practical and equitable considerations” and “generally interpret the requirements broadly in
24   favor of intervention.” Donnelly, 159 F.3d at 409.
25          III.    Analysis
26          Gaj argues that he should be granted intervention of right and, in the alternative,
27   permissive intervention. Because an intervenor seeking intervention of right must meet all four
28   requirements listed above, each will be analyzed in turn. The permissive intervention analysis



                                                      -2-
     Case 2:18-cv-00293-KJD-DJA Document 102 Filed 01/12/21 Page 3 of 5



 1   will follow.
 2          First, the intervenor must timely move to intervene. The defendants do not argue that
 3   Gaj’s motion to intervene is untimely. Defendants do argue that Gaj could have appealed the
 4   state court order but instead elected to intervene in this federal action. However, that does not
 5   mean that they dispute the timeliness of the motion. As such, the Court has not received an
 6   argument against timeliness and finds that Gaj has satisfied this requirement.
 7          Second, the intervenor must have a significantly protectable interest. This requirement is
 8   disputed by the parties. Gaj asserts that, as a shareholder with a pending derivative suit against
 9   Defendants, he possesses a significantly protectable interest. Defendants argue that Gaj does not
10   have a protectable interest because he brought his derivative suit on behalf of the corporation,
11   and as such, the interest belongs to the corporation, not any individual shareholder. The Court
12   agrees with Defendants. The corporation is “the true party in interest.” Arduini v. Hart, 774 F.3d
13   622, 637 (9th Cir. 2014). Gaj himself does not have a protectable interest. Gaj represents the
14   corporation, and the corporation has already reached a settlement. The state court settlement was
15   negotiated by adequate representation that considered the exact claim Gaj is attempting to litigate
16   in his pending federal suit. The corporation’s interests have been met and neither Gaj nor the
17   corporation has a protectable interest here. Gaj fails to meet this requirement for intervention.
18          Third, disposition of this case must impede the intervenor’s ability to protect his interest.
19   As discussed previously, all interests in derivative litigation belong to the corporation, not to any
20   individual shareholder, and the corporation agreed to release Gaj’s claim. Therefore, disposition
21   of this case will not impact any of Gaj’s interests. Disposition will impact Gaj’s pending federal
22   derivative suit against the defendants as the settlement agreement releases all state or federal
23   claims against Defendants. If Gaj had a protectable interest, then this requirement would be
24   satisfied. However, other requirements remain unsatisfied and prevent intervention of right.
25          Fourth, the intervenor’s interests must have been adequately represented by the existing
26   parties. When evaluating adequacy of representation, courts examine three factors. First,
27   “whether the interest of a present party is such that it will undoubtedly make all of a proposed
28   intervenor’s arguments.” Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d 893,



                                                     -3-
     Case 2:18-cv-00293-KJD-DJA Document 102 Filed 01/12/21 Page 4 of 5



 1   898 (9th Cir. 2011). Second, “whether the present party is capable and willing to make such
 2   arguments.” Id. Third, “whether a proposed intervenor would offer any necessary elements to the
 3   proceeding that other parties would neglect.” Id. The Court finds that the Lead Plaintiffs
 4   adequately represented the interests asserted by Gaj. The Securities Exchange Act Section 14(a)
 5   claim that Gaj is litigating in another federal court action were “part and parcel of the claims
 6   brought by the Lead Plaintiffs.” (#97 at 19). The state-court approved settlement agreement
 7   contains “a host of negotiated reforms that [we]re specifically designed to address the Section
 8   14(a) claim.” Id. Gaj contends that the corporation’s interests in litigating the Section 14(a) claim
 9   was not represented by the Lead Plaintiffs so his claim must survive so he can pursue it.
10   However, that interest was included in the settlement negotiations and the corporation has
11   resolved it in a satisfactory manner. The Lead Plaintiffs were capable and willing to litigate all
12   the issues, including the Section 14(a) claim. Their choice to settle does not mean they neglected
13   to litigate the issue or that they failed to make the argument. Therefore, Gaj cannot meet this
14   requirement and intervention of right is improper.
15          Because Gaj cannot satisfy all four requirements of intervention of right, the Court denies
16   him such relief.
17          Gaj also argues that the Court should exercise its discretion and grant him permissive
18   intervention if it denies him intervention of right. Permissive intervention “is committed to the
19   broad discretion of the district court.” United States v. $129,374 in U.S. Currency, 769 F.2d 583,
20   586 (9th Cir. 1985). A court may grant permissive intervention when the intervenor shows “(1)
21   independent grounds for jurisdiction; (2) the motion is timely; and (3) the applicant’s claim or
22   defense, and the main action, have a question of law or a question of fact in common.” League of
23   United Latin American Citizens v. Wilson, 131 F.3d 1297, 1308 (9th Cir. 1997) (quoting
24   Northwest Forest Resource Council v. Glickman, 82 F.3d 825, 839 (9th Cir. 1996)).
25   Additionally, courts may consider other factors, such as the “nature and extent of the intervenors’
26   interest, their standing to raise relevant legal issues, the legal position they seek to advance, and
27   its probable relation to the merits of the case.” Spangler v. Pasadena Bd. of Educ., 552 F.2d
28   1326, 1329 (9th Cir. 1977). These factors are “nonexclusive,” and courts are free to consider



                                                      -4-
     Case 2:18-cv-00293-KJD-DJA Document 102 Filed 01/12/21 Page 5 of 5



 1   other factors in their analysis. Donnelly, 159 F.3d at 412. A district court “must consider whether
 2   intervention will unfairly prejudice the existing parties.” Id.
 3          The Court denies Gaj permissive intervention. Gaj’s arguments regarding jurisdiction and
 4   common questions of law do not outweigh the other factors. As discussed previously, Gaj is
 5   attempting to litigate a claim that the parties have already settled. The state court approved the
 6   settlement after hearing Gaj’s arguments. Relitigating those issues here would be unfairly
 7   prejudicial to the parties who have already litigated them. The state court approved the
 8   settlement and “[s]ettlements of shareholder derivative actions are particularly favored because
 9   such litigation is notoriously difficult and unpredictable.” Maher v. Zapata Corp., 714 F.2d 436,
10   455 (5th Cir. 1983) (quotations omitted). The Court agrees with the state court’s finding that the
11   settlement contract can release federal claims that the state court had no jurisdiction to resolve.
12   See Matsushita Elec. Indus. Co., Ltd. v. Epstein, 516 U.S. 367, 375 (1996) (concluding that the
13   Full Faith and Credit Act “is generally applicable in cases in which the state court judgment at
14   issue incorporates a class action settlement releasing claims solely within the jurisdiction of the
15   federal courts.”). There is no reason to relitigate the matter, carve out exceptions to the
16   settlement agreement that the parties in interest did not intend, or find fault in the notice provided
17   to the shareholders of the action and settlement. As such, the Court grants full faith and credit to
18   the state court judgment approving the settlement agreement and denies Gaj’s motion for
19   permissive intervention.
20          IV.     Conclusion
21          Accordingly, IT IS HEREBY ORDERED that Gaj’s Motion to Intervene (#95) is
22   DENIED.
23   Dated this 12th day of January, 2021.
24
                                                    _____________________________
25
                                                     Kent J. Dawson
26                                                   United States District Judge

27
28



                                                      -5-
